OSCN Found Document:REINSTATEMENT OF CERTIFICATE OF CERTIFIED SHORTHAND REPORTERS

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








REINSTATEMENT OF CERTIFICATE OF CERTIFIED SHORTHAND REPORTERS2017 OK 38Decided: 05/09/2017THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2017 OK 38, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION.


RE: Reinstatement of Certificate of Certified Shorthand Reporters


CORRECTED
O R D E R


The Oklahoma Board of Examiners of Certified Shorthand Reporters has recommended to the Supreme Court of the State of Oklahoma that the certificate of each of the Oklahoma Certified Shorthand Court Reporters named below be reinstated as these reporters have complied with the continuing education requirements for calendar year 2016 and/or with the annual certificate renewal requirements for 2017, and have paid all applicable penalty fees.
IT IS HEREBY ORDERED that, pursuant to 20 O.S., Chapter 20, App. 1, Rules 20 and 23, the certificate of the following court reporter is reinstated from the suspension earlier imposed by this Court:
 





Name & CSR #


Effective Date of Reinstatement




Teresa St. Clair, CSR # 1267


March 27, 2017




Michelle Watson, CSR # 1771


April 14, 2017





 
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 8TH day of May, 2017.
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR


Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.